IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   : No. 391 WAL 2018
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal from
                                                : the Order of the Superior Court
              v.                                :
                                                :
                                                :
JAMES CALVIN HAMLETT, JR.,                      :
                                                :
                     Petitioner                 :


                                         ORDER



PER CURIAM

      AND NOW, this 13th day of February, 2019, the Petition for Allowance of Appeal

is GRANTED. The issue, rephrased for clarity is:


             Can the tension between the well-settled rule that the Commonwealth
             bears the burden of demonstrating harmless error beyond a
             reasonable doubt and the contradictory principle that an appellate
             court has the ability to affirm a valid judgment or verdict for any reason
             appearing as of record be reconciled? If these conflicting principles
             must be reconciled in favor of the Commonwealth proving
             harmlessness beyond a reasonable doubt, did the Superior Court err
             in finding harmless error sua sponte?